 In the Matter of BEST MOTOR LINES, EMPLOYERandJEAN MCCONNELL,PETITIONERandDALLAS GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS, LOCAL UNION No. 745, AFFILIATED WITH INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, UNIONCase No. 16-RD-33.-Decided November 15, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore ahearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panelconsisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer,assertsthat theUnion is no longer the bargaining representative of the employees ofthe Employer as defined in Section 9 (a) of the Act.3.The Union moved to dismiss the proceeding upon the grounds :(1) that the petition had not been filed by a personor personsqualifiedat the time to file a petition for decertification; and (2) that it has acontract with the Employer which constitutes a bar to the petition.The contention of the Union that the petitionas filed isinvalid byreason ofthe alleged disqualification of the Petitioner to file the peti-tion is based upon the premise that at the timeit wasfiled the Petitionerand the other individuals on whose behalf the petitionwas filed werenot employees within the unit represented by the Union involved inthis proceeding.The recorddisclosesthat, following some dispute*Reynolds,Murdock, and Gray.80 N. L. R. B., No. 67.314 BESTMOTOR LINES315between a group of employees, including the Petitioner, and the officersof the Union resulting in suspension of these employees from member-ship in the Union, the latter demanded that the Employer dischargesuch employees under the closed-shop provision in the collective bar-gaining agreement between the Employer and the Union; that theEmployer, desiring to avoid a conflict with the Union, had, at the timewhen the petition was filed, given to various members of this grouptemporary work assignments elsewhere in its organization or hadloaned such employees to other employers upon a temporary basis;that in so doing the Employer did not remove these employees fromits pay roll; nor did it discontinue paying them their regular salariesor formally transfer them out of the unit in which they had beenemployed and for which the Union was the bargaining representative.In view of the foregoing, we find that at the time of the filing of thepetition, not only the Petitioner, but also the other members of thegroup in whose behalf the petition was filed, were employees of theEmployer within the unit represented by the Union.'Accordingly,we find that the Petitioner and the employees for whom the Petitionerseeks Board action under the present petition were, at the time of filing,qualified to file and support the petition in this proceeding.We reject,therefore, the first ground urged by the Union as the basis of itsmotion to dismiss the petition.The contention of the Union that its contract with the Employerconstitutes a bar to this proceeding is based upon the assumption thatthe contract entered into between the parties on July 15, 1947, cover-ing the unit in question was automatically renewed on July 15, 1948.The 1947 contract provided that it was to be effective for 1 year, subjectto automatic renewal from year to year thereafter unless notice tochange or modify was given by either party at least 60 days before theterminal date of the contract.The record reveals that on May 5, 1948,the Union advised the Employer by letter of its desire to reopen thecontract and to negotiate a new agreement effective July 15, 1948.Thereafter, no further action was taken by either party. In thisconnection, the Union argues that it abandoned its attempt to reopenthe 1947 contract and that, therefore, its letter to the Employer failedto forestall the operation of the automatic renewal clause.We do notagree with this contention.Although a new contract was neveractually negotiated, we believe that the 1947 contract was reopenedand that the automatic renewal clause therein was rendered inopera-tive by the Union's timely notice that it desired to negotiate a new' Cf.Matter of Quick Industries Incorporated,71N. L.R. B. 949;Matter of PerryCounty Plywood Corporation,74 N. L.R. B. 1397. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement?We find, therefore, that the contract is not a bar to thisproceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All lead mechanics, mechanics and mechanics' helpers, welders,painters, body-men, tire men, parts men, and wash and grease menemployed at the Employer's Dallas, Texas, terminal, excluding allother employees and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Best Motor Lines, Dallas,Texas, an election by secret ballot shall be conducted as early as possi-ble, but not later than 30 days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by Dallas General Drivers, Ware-housemen and Helpers, Local Union No. 745, affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL.2Matter of Whitin Machine Works,76 N. L.R. B. 998.